         Case 1:03-md-01570-GBD-SN Document 4487 Filed 04/16/19 Page 1 of 3



                      MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                            In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

      Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
                 Injury and Death Claims                                    Commercial Claims
    Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
    Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
    MOTLEY RICE LLC                                           COZEN O’CONNOR
    James P. Kreindler, Co-Chair
    KREINDLER & KREINDLER LLP

    Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
    KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
    Robert T. Haefele, Co-Liaison Counsel
    MOTLEY RICE LLC


                                                         VIA ECF
April 16, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

           RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:
        On behalf of all of the Plaintiffs, the Plaintiffs’ Executive Committees (PECs) write to (1)
apprise Your Honor of the status regarding the Federal Bureau of Investigation’s (FBI’s) response
to the plaintiffs’ April 6, 2018 subpoena and Touhy request1, and (2) request that the Court set an
informal discovery conference pursuant to Local Rule 37.2, to address issues as to which the
plaintiffs and the FBI have reached an impasse after having met and conferred. We respectfully
request that the conference be set in May, after the FBI produces its Fourth Tranche of production
in late April. At the conference, the PECs will ask the Court to permit the PECs to file motions to
compel the production of documents from the FBI as discovery disputes arise, rather than await
the end of the FBI’s production.
         This status report updates previous reports of the DOJ and PECs, which addressed the
status of the FBI’s production through only the first tranche production. The DOJ furnished an
initial report on November 20, 2019 (ECF No. 4256), after the FBI produced its first tranche of
documents on November 19, 2018. Although this Court’s November 26, 2018 Order (ECF No.
4259) required a joint status report from the PECs and the government after the FBI’s second
tranche production, which occurred on December 20, 2018, the intervening government shutdown
prevented the parties from submitting that report. The PECs and DOJ did submit a joint status
report on January 31, 2019, but that report addressed the effect of the government shutdown and


1
 On April 6, 2018, the PECs issued a subpoena to the FBI pursuant to Rule 45 of the Federal Rules of Civil Procedure,
along with a Touhy letter. Service of the subpoena and letter were accepted by the FBI on April 10, 2018.
      Case 1:03-md-01570-GBD-SN Document 4487 Filed 04/16/19 Page 2 of 3
Hon. Sarah Netburn
April 16, 2019
Page 2
____________
not the status of the FBI’s searches, declassification review, or production. More recently, the FBI
produced its Third Tranche of documents on March 15, 2019.
        The FBI’s first two tranches, totaling 228 pages, were previously provided to the Court
under seal. The Second Tranche, containing 122 pages produced on December 20, 2018,was
included under seal as Exhibit 69 to the PECs January 8, 2019 Reply to the Opposition to the
Motion to Compel. The 106 pages comprising the First Tranche were filed under seal as Exhibit
17 of the November 30, 2018 Motion to Compel.
        The FBI produced its Third Tranche on March 15, 2019, consisting of 28 pages, bringing
the FBI’s total production since service of the subpoena and Touhy request in April of last year to
256 pages. The FBI’s production to date consists exclusively of redacted witness interviews. In
addition, as part of the Third Tranche, the FBI identified four documents consisting of 15
additional pages that the FBI withheld from production in full, based on generalized assertions of
privilege presented in privilege log chart. See FBI Amended Privilege Log, Exhibit 1 hereto.
        As of this date, the FBI has not produced (1) any documents of an “analytic” nature; (2)
any phone or banking records; or (3) any other investigative documents and reports that are not
interview reports.2 The FBI also has not yet made a determination concerning plaintiffs’ demand
for an unredacted copy of the 2012 FBI Summary Report, which includes the name of the person
who “tasked” Fahad al Thumairy and Omar al Bayoumi to assist the hijackers.3
        On March 20, 2019, the PECs and DOJ held a meet and confer concerning the Third
Tranche and other issues relating to the FBI’s response to plaintiffs’ subpoena. At the time of that
call, Ms. Normand advised that she was not in a position to discuss in detail the content and timing
of any further FBI productions. Ms. Normand did, however, respond to the PECs’ previous
inquiries concerning the status of the 2012 Summary Report, advising that the FBI was awaiting a
response to an inquiry the FBI had made to a foreign government relating to that report.
        On March 25, 2019, the PECs wrote to the DOJ seeking additional information concerning
the scope and timing of the FBI’s searches, declassification reviews, and productions. That letter
also reiterated a request the PECs made during the call on March 20 that the FBI release an interim
version of the 2012 Summary Report, reflecting all determinations within the FBI’s control,
pending the response from the foreign government. On April 2, 2019, the DOJ responded to the
PECs’ March 25, 2019 letter, indicating that FBI expected to produce a fourth tranche by the end

2
 See October 12, 2018 Hearing Transcript at 12 (DOJ counsel explaining, “The first group as I said is largely records
of interviews. The second group includes the 2012 interview report as well as portions of two other classified reports
that were requested for declassification review or requested to be produced in the subpoena, which are both classified.
Those are in the second group as well. There is additional material that is more analytical in nature in terms of the
type of document.”).
3
  Shortly after the FBI subpoena was served in April of last year, the PECs advised the DOJ that the unredacted 2012
Summary Report was a high order priority. At the October hearing before the Court, the DOJ stated that the 2012
Summary Report would be in Tranche 2. See Transcript of October 12, 2018 Hearing at p. 11 (“One of the documents,
for example, that we know the plaintiffs are interested in is a 2012 summary report that they provided in redacted form
that was produced under FOIA in the last few years. I know that that document is in the second tranche….”).
      Case 1:03-md-01570-GBD-SN Document 4487 Filed 04/16/19 Page 3 of 3
Hon. Sarah Netburn
April 16, 2019
Page 3
____________
of April, and that a fifth tranche, and possibly others, would be produced at some undefined date(s)
in the future. The FBI further advised that it was still considering the PECs’ request for release of
an interim version of the 2012 Summary Report.
        Although the FBI’s declassification review and productions remain ongoing, the DOJ’s
April 2, 2019 letter confirmed that the parties have reached impasse on several issues relating to
the parties’ positions with regard to the scope of discovery authorized of the FBI under the Federal
Rules and this Court’s decisions, the scope of the FBI’s searches, and the FBI’s refusal to search
for certain specific documents and categories of documents identified by plaintiffs. The PECs
believe it would be more efficient and appropriate to address certain of those issues in the near
term, rather than to defer all areas of dispute until completion of the FBI’s further productions. In
addition, in anticipation of the FBI completing the further productions it has identified, the PECs
believe it would be appropriate to discuss the process for briefing any privilege or other disputes
that remain unresolved at the conclusion of the FBI’s productions.
        We have been engaged in meet and confer discussions with the DOJ after the Third Tranche
was produced, and sent a draft of this letter to the DOJ late last week. We will not attempt to
present the DOJ’s position herein. The PECs believe that it is important to advise the Court of
these matters now, rather than waiting any longer. Ms. Normand did advise us that if a conference
was scheduled, that she was not available from April 30-May 10, and that her available dates
thereafter were May 13, 15, 20, 22, 29 or 31.
       The PECs thank the Court in advance for its consideration of this matter.

Respectfully submitted,
 COZEN O’CONNOR                                 MOTLEY RICE
  /s/ Sean P. Carter, Esquire                    /s/ Robert T. Haefele, Esquire
 Sean P. Carter, Esquire                        Robert T. Haefele, Esquire
 1650 Market Street, Suite 2800                 28 Bridgeside Boulevard
 Philadelphia, PA 19103                         Mt. Pleasant, SC 29464
 For the MDL 1570 Plaintiffs’ Exec.             Tel.: (843) 216-9184
                                                Email: rhaefele@motleyrice.com
 Committee for Commercial Claims
                                                For the MDL 1570 Plaintiffs’ Exec.
 KREINDLER & KREINDLER
                                                Committee for Personal Injury and Death
                                                Claims
  /s/ Steven R. Pounian, Esquire
 Steven R. Pounian, Esquire
 750 Third Avenue, 32nd Floor
 New York, NY 10017
 For the MDL 1570 Plaintiffs’ Exec.
 Committee for Personal Injury and Death
 Claims
cc:    The Honorable George B. Daniels, via ECF
       Sarah Normand, Deputy Chief, Civil Division, USAO, SDNY
       All Counsel of Record, via ECF
